DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claims 12 and 13, set forth in the Office Action mailed 05/10/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4-6, 10, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka (US 2001/0017574; reference of record; See figure 5 included below with elements labeled for reference).
Regarding claim 2, Oka teaches an apparatus (Figure 5) comprising:
an oscillator (X);
a near-end capacitor (C2) coupled to a first interconnect (I2), wherein the first interconnect (I2) is coupled to the oscillator (X);

a resistor (R) directly conductively coupled to the first (I2) and second interconnects (I1) to provide a feedback path (from the inverter IV1 to the crystal X), wherein the resistor (R) is closer (Resistor R is directly connected to near-end capacitor C2, whereas there are multiple circuit elements coupled between resistor R and far-end capacitor C1) to the near-end capacitor (C2) than the far-end capacitor (C1).
As for claims 4-6 and 10, Oka teaches wherein the oscillator comprises a crystal (X);
an inverting amplifier (IV1) coupled to the first and second interconnects;
wherein the inverting amplifier (IV1) is closer (Amplifier IV1 is directly connected to far-end capacitor C1, whereas resistor R is elements coupled between amplifier IV1 and near-end capacitor C2) to the far-end capacitor (C1) than the near-end capacitor (C2);
a signal conditioning circuitry (IV2) coupled to the inverting amplifier (IV1).
Regarding claim 14, Oka teaches a system (Figures 5 and 10) comprising:
a memory (Memory);
a processor (CPU) coupled to the memory;
a wireless interface (Antenna) to allow the processor to communicate with another device; 
a clock synthesizer (33) having a reference clock node to receive a reference clock (From TCXO); and

a near-end capacitor (C2) coupled to a first interconnect (I2), wherein the first interconnect (I2) is coupled to an oscillator (X);
a far-end capacitor (C1) coupled to a second interconnect (I1), wherein the second interconnect (I1) is coupled to the oscillator (X); and
a resistor (R) directly conductively coupled to the first (I2) and second (I1) interconnects to provide a feedback path (from the inverter IV1 to the crystal X).
As for claims 15 and 17-19, Oka teaches wherein the processor is coupled to the oscillator (X) which is positioned off die (Para. [0053]);
wherein the resistor (R) is closer (Resistor R is directly connected to near-end capacitor C2, whereas there are multiple circuit elements coupled between resistor R and far-end capacitor C1) to the near-end capacitor (C2) than the far-end capacitor (C1);
wherein the oscillator comprises a crystal (X);
wherein the first (I2) and second (I1) interconnects are coupled to an inverting amplifier (IV1).


    PNG
    media_image1.png
    599
    573
    media_image1.png
    Greyscale

Figure 5 of Oka



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oka.
As for claims 7-9, Oka teaches the apparatuses of claims 2 and 5, and wherein the first interconnect has a first length and the second interconnect has a second length (Inherent property of interconnects); wherein the inverting amplifier has a trans-conductance greater than five times a critical trans-conductance for startup; wherein the far-end capacitor has a -3 dB cut-off frequency of around 600 MHz at -20 dB/decade roll-off;, wherein the first and second lengths are shorter than a critical length corresponding to an operating frequency of the oscillator.
However, as would have been recognized by one of ordinary skill in the art, values for transconductance, cut-off frequencies, and interconnect lengths are merely design choices made to meet particular circuit specifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the values of transconductance, cut-off frequency, and interconnect lengths in the apparatus of Oka because such a modification would have been merely a matter of design choices made to meet particular circuit specifications.

However, as would have been recognized by one of ordinary skill in the art, the lengths of interconnects are merely design choices made to meet particular circuit specifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the lengths of the interconnects of Oka because such a modification would have been merely a matter of a design choice made to meet particular circuit specifications.


Allowable Subject Matter
Claims 20-22 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding claim 11, the best prior art reference of record, Oka, fails to teach “wherein the signal conditioning circuitry comprises: a high pass filter; a pair of AC coupling capacitors coupled to the high pass filter; a low pass filter coupled to the pair of AC coupling capacitors; and an analog to digital converter (ADC) coupled to the low pass filter.”, as set forth in claim 11.

Regarding claim 20, Teng et al. (US 5,734,302) teaches an apparatus (Figure 1) comprising:
a phase locked loop (11-15) to receive a reference clock (fFM2);
an analog-to-digital converter (9) to generate the reference clock; and 
a filter (1, 8) coupled to the ADC (9), wherein the filter (1, 8) includes a high-pass filter (1) and a low-pass filter (8) coupled to the high-pass-filter (1).
Teng et al. fails to teach “wherein the filter is coupled to: a first interconnect, wherein the first interconnect is coupled to an oscillator and a near-end capacitor; and a second interconnect, wherein the second interconnect is coupled to the oscillator and a far-end capacitor, wherein a resistor coupled to the first and second interconnects.”, as set forth in claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 18, 2021